Citation Nr: 0523219	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for dermatophytosis, 
hands and feet, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of right 
ankle sprains, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of an 
injury to the tibialis anterior muscle of the right leg, 
muscle group XII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952 and from June 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned in March 
2005; a transcript of that hearing is associated with the 
claims file.

The issue of entitlement to an increased rating for 
dermatophytosis, hands and feet, is remanded.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Residuals of right ankle sprains are manifested by 
limited dorsiflexion and plantar flexion with pain, flare-
ups, lack of endurance, and fatigability.

3.  Residuals of an injury to the tibialis anterior muscle of 
the right leg, muscle group XII, are manifested by subjective 
complaints of pain and flare-ups with objective evidence of a 
1 centimeter scar with a bulge of underlying tissue 
involvement on the right shin and possible tendon damage, 
without complaints of cardinal signs and symptoms of muscle 
disability, muscle dysfunction, adhesions, tissue loss, loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, or loss of power or lowered threshold of fatigue when 
compared to the sound side.  


CONCLUSIONS OF LAW

1.  The current manifestations of the veteran's residuals of 
right ankle sprains more closely approximate the criteria for 
a 20 percent rating than a 10 percent rating; therefore, a 20 
percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5271 (2004).

2.  The criteria for a compensable rating for residuals of an 
injury to the tibialis anterior muscle of the right leg, 
muscle group XII, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The veteran was sent a letter in March 
2002 that advised him only of the requirements necessary to 
establish service connection.  However, the Board finds that 
additional documentation in the file indicates that the 
veteran was adequately advised as to what evidence is 
necessary to substantiate his increased rating claims.  
Specifically, in July 2003 and October 2003, after the June 
2002 rating decision, the veteran was provided with letters 
advising him that, in order to establish entitlement to an 
increased evaluation for his service-connected disabilities, 
the evidence must show that such conditions have gotten 
worse.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  However, in Pelegrini II, the Court 
clarified that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini II at 120-123; 
see also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  After the veteran was provided with the 
July 2003 and October 2003 letters, his right ankle claim was 
readjudicated in the May 2004 statement of the case and both 
claims were readjudicated in the August 2004 supplemental 
statement of the case.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The March 
2002 letter informed the veteran that VA would obtain his 
service medical records, other military service records, VA 
medical records, and other identified private medical records 
for which veteran provided a release form.  Additionally, the 
July 2003 and October 2003 letters notified the veteran that 
VA was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration.  Such 
letters also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  
 
Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2002 letter informed the veteran that he 
should provide the identifying information for any record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  The July 2003 and October 2003 
letters advised the veteran that he must provide enough 
identifying information about his records so VA can obtain 
them.  Specifically, the veteran was requested to provide VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for each non-VA physician and medical care 
facility where he was treated and to identify all VA 
facilities where he received treatment.  He was also informed 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure.  
The veteran has been consistently requested to provide 
information about where and by whom he was treated for his 
right leg and ankle disabilities.  Moreover, the veteran has 
not identified any additional outstanding relevant medical 
evidence to be considered in connection with his claims.  
Specifically, the veteran has indicated that he only receives 
treatment at the Wichita VA Medical Center and records dated 
through August 2004 are contained in the claims file.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran is not prejudiced by VA's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claims.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  He has also been afforded VA examinations in April 
2002 for the purpose of adjudicating his increased rating 
claims.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Background

The veteran served on active duty from December 1948 to 
September 1952 and from June 1957 to June 1961 in the United 
States Air Force.

The veteran's service medical records reveal that in April 
1951, he stepped on boards covering an old drain.  The boards 
gave way and the veteran's foot went through.  The diagnosis 
was right ankle sprain and a cast was applied.  A May 1952 
record reflects that the veteran had a cast up to his knees 
applied for the ankle injury, but he did not have an ankle 
fracture.  He was in the cast for six to seven weeks.  In 
January 1952, the veteran sprained his ankle in Japan and a 
cast was applied for seven to ten days.  At present time, the 
veteran's ankle and lower leg were stiff and sore.  There was 
no edema.  The veteran's August 1952 discharge examination 
reflects that clinical evaluation of the veteran's lower 
extremities was normal and he had full range of motion of the 
right ankle with no deformity.  It was also noted that he had 
sprained his right ankle in 1951 and had a normal recovery 
after treatment, and, that he had lameness of the right ankle 
since the 1951 injury, but such was not incapacitating.  Upon 
entrance into his second period of active duty in March 1957, 
the veteran's lower extremities were noted to be normal upon 
clinical evaluation.

A January 1995 rating decision granted service connection for 
residuals of right ankle sprains and residuals of an injury 
to the tibialis anterior muscle of the right leg, muscle 
group XII, and evaluated each as noncompensably disabling, 
effective January 27, 1994.  A September 1995 Hearing Officer 
decision granted an increase, to 10 percent, for service-
connected residuals of right ankle sprains, and assigned an 
effective date of January 27, 1993, for both service-
connected disabilities on appeal.  In October 2001, the 
veteran applied for increased ratings for residuals of right 
ankle sprains and residuals of an injury to the tibialis 
anterior muscle of the right leg, muscle group XII.

VA treatment records reflects that in July 2001, the veteran 
complained of pain in the right ankle and indicated that such 
would also swell if he was dancing or walking too long.  He 
had used support stockings, but thought it made it worse.  It 
was noted that the veteran had pain in the right ankle 
intermittently and such was usually helped by Sulindac or 
Lortab.  The veteran's pain was a 7 out of 10 on the pain 
scale.  Upon physical examination, the veteran had slight 
edema in the right lower leg.  Arthralgia of the ankle was 
diagnosed.  In February 2002, it was noted that the veteran 
had an active problem of arthralgia of the ankle since July 
2001.  In March 2002, it was recorded that the veteran 
reported having right leg pain that was a 7 out of 10 on the 
pain scale.  X-rays of the right ankle were negative.  

In April 2002, the veteran was afforded VA examinations in 
order to evaluate his right ankle and right leg disabilities. 

At his April 2002 VA joints examination, the veteran reported 
constant pain in his right foot and ankle with walking or 
bearing weight.  He had limited range of motion of the right 
foot and ankle with some instability.  The pain was 
aggravated when the veteran performed a misstep while 
walking, causing the alignment of the ankle to be changed and 
stress to be placed on the ligaments that maintain alignment.  
The veteran denied any locking problems, but did experience 
lack of endurance and fatigability.  He stated that he was 
probably able to walk one mile but would have to stop and 
rest.  

Treatment included the use of Bengay, Aspercreme, mineral 
ice, and prescriptions for allopurinol and sulindac.  He also 
took Tylenol-3 three times a day for the pain.  The veteran 
reported experiencing severe flare-ups one to two times per 
month and minor flare-ups seven to eight times per month.  
These flare-ups lasted three to four days.  Precipitating 
factors included misstepping.  Alleviating factors included 
elevation, medication, and keeping off the leg.  When the 
veteran experienced a flare-up, he was required to stay off 
his feet.  It was noted that he used an 8-inch lace-up boot 
that provided support for the ankle.  

The examiner noted that the veteran initially injured his 
ankle during military service in the 1950's.  His leg was in 
a cast for three months.  After he twisted his ankle when he 
jumped from a 6 x 6, his leg went into a hole over a boarded 
up cave.  There was no history of surgery.  

The veteran denied episodes of dislocation or recurrent 
subluxation.  He also denied having any constitutional 
symptoms of inflammatory arthritis.  The veteran reported 
that he had difficulty walking and was unable to run.  It was 
noted that he liked to dance, but was unable to do so, with 
the exception of dancing very slowly.  The veteran gardens, 
but was required to spend more time doing so.  He reported 
that he worked for 10 minutes and rested for 20 minutes.  

Upon physical examination, the veteran had dorsiflexion to 
zero degrees and plantar flexion to 30 degrees.  It was noted 
that ankle dorsiflexion was zero to 20 degrees and normal 
ankle plantar flexion was zero to 45 degrees.  The examiner 
observed that the veteran's range of motion was definitely 
limited by pain.  Due to such pain, the veteran refused to 
push the range of motion beyond the points of pain.  The 
examiner also noted that the veteran had pain with bearing 
his weight.  Such was more at the inside of his leg.  

X-rays of the veteran's right ankle were negative.  X-rays of 
his right foot suggested only mild sclerotic and degenerative 
changes of the first metatarsal joint.  The impression was 
mild hallux valgus deformity and otherwise, no acute process.  
The examiner diagnosed hallux valgus of the right toe and 
strained ligaments of the right ankle.

Also in April 2002, at his VA muscles examination, the 
veteran reported that he had pain in his right ankle, right 
leg, and right foot.  He had constant pain at a level of five 
to six.  The pain worsened to a level of 10 when he 
misstepped.  The veteran reported that flare-ups occurred one 
to two times per month with severe symptoms and less severe 
symptoms seven to eight times a month.  Precipitating factors 
included misstepping, clod and damp weather, and being on his 
feet and walking a lot.  Alleviating factors included wearing 
a laced shoe and taking allopurinoal and sulindac.  He also 
used Bengay, Aspercreme, and mineral ice as needed.  He also 
took Tylenol-3 three times a day for the pain.  The veteran 
reported that the pain originated in his ankle, but when he 
misstepped, pain shoots up both sides of his leg, worse on 
the lateral side of his leg.  During flare-ups, the veteran 
needed to keep off his feet and keep his foot elevated.  

As also reported at his VA joints examination, the veteran 
stated that he injured the ligaments of his ankle jumping 
from a 6 x 6 when his ankle went into a hole over a boarded 
up cave.  He reported significant problems involving case 
application for three months.  

The examiner noted that associated injuries included the 
veteran's second toe, which he stated was broken, and it did 
exhibit deformity.  The great toe was also affected by the 
deformity.  The veteran also complained of when he called a 
hole in his right shin.  This was a residual of the original 
injury and tended to worsen when he flexed or applied 
pressure to his foot.  It was asymptomatic.  There was also a 
very faint scar measuring 1 centimeter over the area where 
the tissue protrudes with pressure on the shin or with 
pressure to the feet.  

Upon physical examination, there was a 1 centimeter scar with 
a bulge of underlying tissue involvement on the right shin.  
There did not appear to be any tissue loss when compared to 
the left leg.  The examiner noted that there was also 
evidence of a broken second toe with involvement of the great 
toe.  There were no adhesions.  The examiner observed that 
the veteran had limited range of motion of his foot that may 
indicate possible tendon damage.  Muscle strength was 
symmetrical with the left.  However, the veteran did have 
limited range of motion of the right ankle.  

The examiner again noted that X-rays of the veteran's right 
ankle were negative and X-rays of his right foot suggested 
only mild sclerotic and degenerative changes of the first 
metatarsal joint.  The impression was mild hallux valgus 
deformity and otherwise, no acute process.  The examiner 
diagnosed hallux valgus and degenerative changes of the first 
metatarsal of the right foot and no evidence of muscle 
dysfunction.  

A July 2003 VA treatment record reveals that the veteran had 
significant overlap of the second digit involving the right 
foot, which had been there for decades.  He had no obvious 
skin breakdown in that area.  The veteran related a traumatic 
injury to the right ankle decades ago and it was causing him 
no new problems at the current time.  A January 2004 record 
reflects complaints of ankle pain.  The veteran's extremities 
had trace edema.  The assessment was right ankle pain. 


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right ankle and right leg 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The Board notes that at both of the veteran's April 2002 VA 
examinations, he was diagnosed with hallux valgus and 
degenerative changes of the right first metatarsal and, at 
his VA muscles examination, the examiner noted that the 
veteran had a broken second toe with involvement of the great 
toe.  However, as the veteran is not service connected for 
these disabilities, his right foot symptomatology is not 
pertinent to the increased rating claims currently before the 
Board. 

A.	Residuals of Right Ankle Sprains

The veteran is service-connected for residuals of right ankle 
sprains, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5271.  (38 C.F.R. § 
4.27 provides that hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  He contends that he has pain in his 
right ankle and such gives out and swells.  The veteran 
states that he has crutches in his car in case his ankle 
symptomatology flares up.  He also claims that he can no 
longer walk long distances or perform yard work like he used 
to due to increased ankle symptoms.  As such, the veteran 
contends that he is entitled to a rating in excess of 10 
percent for his service-connected right ankle disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Initially, the Board notes that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  In this case, there is no X-
ray evidence of degenerative joint disease or arthritis of 
the veteran's right ankle.  Specifically, in March 2002 and 
April 2002, X-rays of the right ankle were negative.  As 
such, Diagnostic Codes 5003 and 5010 are inapplicable.  

Diagnostic Code 5257 provides that moderate limitation of 
ankle motion warrants a 10 percent evaluation.  Marked 
limitation of ankle motion warrants a 20 percent evaluation.  

The normal range of ankle motion is from zero to 20 degrees 
of dorsiflexion and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II. 

As evidenced by the April 2002 VA joints examination, the 
veteran has limited dorsiflexion to zero degrees and limited 
plantar flexion to 30 degrees.  Also at such examination, it 
was observed that the veteran's range of motion was 
definitely limited by pain.  Additionally, the examiner noted 
that the veteran had some instability of the ankle and 
experienced a lack of endurance and fatigability.  The 
veteran also reported severe flare-ups one to two times a 
month and minor flare-ups seven to eight times per month.  
When the veteran experienced a flare-up, he was required to 
stay off his feet.  VA treatment records also demonstrate 
that the veteran has consistently complained of pain in the 
right ankle and has a diagnosis of arthralgia.  As the 
veteran has limited dorsiflexion and plantar flexion with 
pain, flare-ups, lack of endurance, and fatigability, the 
Board finds that, in accordance with 38 C.F.R. § 4.7 and 
DeLuca, supra, the veteran's disability picture more nearly 
approximates a 20 percent rating for marked limitation of 
ankle motion under Diagnostic Code 5299-5271.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has specifically considered 
whether the veteran is entitled to a rating in excess of 20 
percent or a separate rating under alternate diagnostic codes 
pertinent to ankle disabilities.  However, the medical 
evidence does not demonstrate ankylosis of the ankle, thus a 
higher rating under Diagnostic Code 5270 is not for 
consideration.  On this point, the Board observes that the 
veteran had no dorsiflexion at his April 2002 VA examination, 
but the examiner failed to diagnose ankylosis and noted that 
the veteran refused to push the range of motion beyond the 
points of pain.  Also, there is no objective evidence of 
ankylosis of the subastragalar or tarsal joint, malunion of 
oscalcis or astragalus, or astragalectomy so as to consider 
separate ratings under Diagnostic Codes 5272, 5273, or 5274, 
respectively. 




B.	Residuals of an Injury to the Tibialis Anterior Muscle 
of the Right Leg, Muscle Group XII

The veteran's residuals of an injury to the tibialis anterior 
muscle of the right leg, muscle group XII, is rated as 
noncompensably disabling under Diagnostic Code 5312.  
Diagnostic Code 5312 applies to residuals of injury to muscle 
group XII, namely the muscles anterior muscles of the leg, to 
include tibialis anterior, extensor digitorum longus, 
extensor hallucias longus, and peroneus tertius.  The 
function of these muscles is dorsiflexion, extension of the 
toes, and stabilization of the arch.  Diagnostic Code 5312 
provides for a noncompensable evaluation for a slight 
disability, a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for a moderately severe 
disability and a 30 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5312.

The veteran claims that his right leg disability has 
increased in severity as he has throbbing pain and the leg 
swells when he walks.  He also states that his muscle bulges 
out of his leg.  Therefore, the veteran contends that he is 
entitled to a compensable evaluation for such service-
connected disability.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
A history with regard to this type of injury should include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms.  Objective 
findings should include minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2). 

For the following reasons, the Board finds that the veteran 
is not entitled to a compensable rating for residuals of an 
injury to the tibialis anterior muscle of the right leg, 
muscle group XII.  From a review of the evidence, the veteran 
was treated during service with a cast for a right ankle 
sprain, but thereafter returned to duty.  At the time of the 
initial injury, it was recorded that the veteran's foot went 
through boards covering an old drain and he sprained his 
right ankle.  There is no mention of  a muscle injury to the 
right calf muscle.  Additionally, upon discharge in August 
1952 and at reenlistment in March 1957, the veteran's lower 
extremities were normal upon clinical evaluation.  There is 
no evidence that the veteran had a through and through 
injury, that his wound was debrided, or that he had prolonged 
infection.  At the time of the completion of the veteran's 
in-service treatment for the injury to his right leg, the 
evidence of record fails to demonstrate complaints of 
cardinal signs and symptoms of muscle disability.  Moreover, 
there was no evidence of loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  

Likewise, at the veteran's April 2002 VA muscles examination, 
the evidence fails to demonstrate complaints of cardinal 
signs and symptoms of muscle disability  or objective 
findings indicative of a moderate muscle disability.  
Specifically, there was a 1 centimeter scar with a bulge of 
underlying tissue involvement on the right shin.  There did 
not appear to be any tissue loss when compared to the left 
leg and there were no adhesions.  Muscle strength was 
symmetrical with the left leg and no muscle dysfunction was 
observed.  The veteran had limited range of motion of his 
foot that may indicate possible tendon damage.  The veteran 
also complained of pain and flare-ups.  

There are, in short, no objective findings of record that 
would establish that the degree of disability resulting from 
the veteran's muscle group XII impairment more nearly 
approximates the level of moderate.  Therefore, a compensable 
evaluation is not warranted under the criteria of Diagnostic 
Code 5312.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a compensable disability evaluation.  The 
veteran is already in receipt of a 20 percent rating for 
limitation of motion of his right ankle and while he has a 1 
centimeter scar, such is asymptomatic and not of a size so as 
to warrant consideration of diagnostic codes pertinent to 
scars.  There is also no evidence of nerve involvement.  As 
such, a review of the record, to include the veteran's 
subjective complaints and the objective medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's residuals of an 
injury to the tibialis anterior muscle of the right leg to 
warrant consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation of his residuals of an injury to the tibialis 
anterior muscle of the right leg, with muscle group XII 
impairment.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

C.	Extra-Schedular Consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The record does not reflect any 
post-service hospitalizations for the disabilities now on 
appeal or show that such are unusually manifested.  There is 
no evidence that the veteran's collective disabilities or 
each individual disability has rendered him unable to secure 
or follow a substantially gainful occupation.  Specifically, 
at his March 2005 hearing, the veteran indicated that he was 
a retired ironworker.  As such, the medical evidence shows 
that any objective manifestations of the veteran's 
disabilities are exactly those contemplated by the schedular 
criteria.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

A 20 percent rating for residuals of right ankle sprains, and 
no higher, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

A compensable rating for residuals of an injury to the 
tibialis anterior muscle of the right leg, muscle group XII, 
is denied.


REMAND

?	The issue of entitlement to an increased rating for 
dermatophytosis, hands and feet, is remanded to provide 
notice and initial agency of original jurisdiction 
consideration of pertinent regulations.
?	The issue of entitlement to an increased rating for 
dermatophytosis, hands and feet, is remanded to obtain a 
VA examination. 

At the veteran's March 2005 video-conference Board hearing, 
he stated that his dermatophytosis has affected numerous 
parts of his body, to include his hands, feet, right ear, 
toes, arms, legs, knees, back, elbows, groin area, and face.  
He also indicated that he currently used cream to control the 
symptoms, to include crusting.  Therefore, the veteran 
contends that he is entitled to a rating in excess of 10 
percent for such service-connected disability.

The Board observes that the rating criteria governing skin 
disabilities, Diagnostic Code Series 7800, was amended 
effective August 30, 2002.  As the veteran filed his claim 
for an increased rating in October 2001, both sets of rating 
criteria must be considered in evaluating the veteran's 
service-connected skin disability.  See VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Dudnick v. Brown, 
10 Vet. App. 79 (1997).  While the veteran is rated under 
Diagnostic Code 7813 pertinent to dermatophytosis, such 
Diagnostic Code provides that dermatophytosis should be rated 
under diagnostic codes pertinent to disfigurement of the 
head, face, or neck, scars, or dermatitis, depending on the 
predominant disability.  As such, the veteran should be 
advised of the pre- and post-August 2002 diagnostic codes 
pertinent to disfigurement of the head, face, or neck, scars, 
and dermatitis, and his service-connected skin disability 
should be considered under both the old and new criteria.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Also, as the Court explained in Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court stated that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
The veteran was most recently afforded a VA skin examination 
for rating purposes in April 2002.  For the reasons described 
below, the veteran's increased rating claim must be remanded 
for another VA examination.

Diagnostic Code 7813 specifically provides that ringworm is 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  It appears that the RO has 
evaluated the veteran's dermatophytosis under Diagnostic Code 
7806, pertinent to dermatitis.  Diagnostic Code 7806 rates 
dermatitis based on the percentage of the entire body or 
exposed area affected, or, based on the type of therapy 
prescribed.  The VA examination conducted in April 2002 
failed to address such criteria pertinent to rating the 
veteran's skin disability.  Moreover, at the veteran's March 
2005 videoconference hearing, he testified that his skin 
condition is exacerbated during the summertime due to the 
heat or when the weather is damp.  The Court has held that, 
in evaluating disabilities that are subject to periodic 
exacerbations or outbreaks, an examination should be 
conducted during such an exacerbation.  See Ardison v. Brown, 
6 Vet. App. 405, 407-408 (1994).  As such, a remand is 
necessary to afford the veteran a contemporary VA examination 
addressing all pertinent rating criteria during a summertime 
exacerbation.  

The veteran further indicated that he receives treatment for 
his skin at the Wichita VA Medical Center and had been seen 
in February 2005 and July 2005.  These records are not 
contained in the claims file.  While on remand, such 
outstanding treatment records should be obtained and 
associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be notified of the 
pre- and post-August 2002 rating criteria 
referable to disfigurement of the head, 
face, or neck, dermatitis, and scars.  

2.  Appropriate steps should be taken to 
obtain treatment records, specifically 
those dated in February 2005 and July 
2005, from the Wichita VA Medical Center.  
A negative response for any records that 
cannot be obtained should be associated 
with the claims file.  Requests must 
continue until it is determined that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the file.

3.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA examination during a 
summertime exacerbation.  The purpose of 
this examination is to determine the 
nature and severity of the veteran's 
service-connected dermatophytosis.  The 
claims file should be made available to 
the examiner for review and the examiner 
should confirm in his written report that 
the file was available for review.  The 
examiner should identify all areas 
affected by the veteran's service-
connected skin disability, and report 
findings with respect to each of the 
following factors: (a) the degree of any 
crusting, exfoliation, exudation, 
ulceration, itching, lesions, or 
disfigurement; (b) the percentage of 
entire body, and also of exposed areas, 
affected; (c) whether systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs are required, for 
how long a duration in a 12-month period, 
and whether the therapy is intermittent 
or constant; (d) whether any area on the 
head, face or neck affected by the 
service-connected skin condition is 
indurated, inflexible, abnormal in 
texture, or hypo- or hyper-pigmented, and 
if so, what is the area (in square inches 
or centimeters) involved for that 
characteristic; (e) whether there is 
visible or palpable tissue loss, or, 
gross distortion or asymmetry of any 
feature or paired set of features from 
the skin condition; (f) whether any scab 
or scarring has occurred as a result of 
the veteran's dermatophytosis, and, 
whether such scab(s) or scar(s) are deep, 
cause limited motion or function, 
superficial, unstable, tender, or painful 
on examination. Also, the size of the 
area (in square inches or centimeters) of 
the scabbing or scarring should be 
reported.  The rationale for all opinions 
expressed must be provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the veteran's claim for 
an increased rating for service-connected 
dermatophytosis should be readjudicated, 
with consideration of both the pre- and 
post-August 2002 rating criteria for 
disfigurement of the head, face, or neck, 
dermatitis, and scars.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


